Citation Nr: 0838507	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-00 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran performed active military service from December 
1979 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In December 2005, the veteran failed to report for an RO 
hearing regarding his tinnitus claim.  Later that month, 
however, he requested a hearing before a Veterans Law Judge 
(VLJ).  In January 2006, he opted for a videoconference 
hearing before a VLJ.  In February 2008, the veteran failed 
to report for this hearing.  (The notification letter has not 
been returned as undeliverable.)  As the veteran has not 
explained his failure to report or requested rescheduling of 
the hearing, his request for a hearing is considered to be 
withdrawn pursuant to 38 C.F.R. § 20.702(d).  

In June 2003, the veteran perfected an appeal for service 
connection for residuals of neck and low back injuries.  
Those claims were granted by the RO in October 2004.  As the 
veteran has not disagreed with any part of that decision, 
there remains no issue regarding the veteran's neck and low 
back disabilities that is in appellate status at this time.  


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2008); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
claimant was provided an opportunity to set forth his or her 
contentions during a scheduled hearing before a VLJ but 
failed to appear.  In this case, an examination is 
unnecessary because there is sufficient  medical evidence of 
record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  No further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Manning v. Principi, 16 Vet. App. 
534, 542-43 (2002) (VA's notice and duty to assist provisions 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are 
dispositive).  

The veteran requests a rating in excess of 10 percent for his 
bilateral tinnitus.  Tinnitus is evaluated under DC 6260.  
This diagnostic code was revised effective June 13, 2003.  
The revisions were intended to codify VA's longstanding 
practice of assigning a single 10 percent evaluation for 
recurrent tinnitus, whether the sound is perceived as being 
in one ear or both ears, or in the head.  See Schedule for 
Rating Disabilities: Evaluation of Tinnitus, 68 Fed. 
Reg. 25,822 (May 14, 2003).  

This diagnostic code has not changed and continues to 
stipulate that only a single evaluation for recurrent 
tinnitus will be assigned-whether the sound is perceived in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
DC 6260, Note 2 (2008); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006) (affirming VA's longstanding interpretation 
of DC 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral).  

The veteran's tinnitus has been assigned the maximum 
schedular rating available for tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award a higher evaluation, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Further, while 
other ear-related diseases might warrant a higher rating, 
there is no indication that the veteran has such any such 
disease(s).  


ORDER

An increased schedular evaluation in excess of 10 percent for 
tinnitus is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


